Citation Nr: 0300733	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.  The veteran was awarded the Purple Heart.    

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.   

Service connection for post traumatic stress disorder 
(PTSD) was granted in a December 1998 rating decision.  A 
30 percent evaluation was assigned from March 3, 1998.  In 
January 2000, the veteran filed a claim for an increased 
rating.  In a May 2000 decision, the RO increased the 
disability evaluation for PTSD to 50 percent effective 
January 11, 2000.  

In December 2002 the RO denied the veteran's claim for a 
total disability rating for compensation purposes based on 
individual unemployability.  He has not filed a notice of 
disagreement with that determination, but has one year 
from the date of notice (December 17, 2002) to do so.  
38 C.F.R. § 20.302 (2002).


FINDING OF FACT

The service-connected PTSD is principally manifested by 
occupational and social impairment with reduced 
reliability and productivity due to symptoms of 
nightmares, insomnia, panic, anxiety, disturbances of 
motivation and mood, depression, flashbacks, and 
difficulty in establishing effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in 
March 2000 and August 2002 to determine the nature, extent 
and severity of the PTSD.  In March 2001, the veteran's 
representative informed the RO that the veteran was not 
seeking treatment for the PTSD from a private doctor and 
that the veteran was treated for PTSD at the VA medical 
center in Canandaigua, New York.  Pertinent VA outpatient 
treatment records from the VA medical center in 
Canandaigua, New York have been obtained.  The veteran has 
been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify him of the evidence 
needed by the veteran to prevail on the claim.  In letters 
dated in June 2002 and July 2002, the RO notified the 
veteran of the evidence that was considered and of the 
evidence needed to substantiate his claim.  The RO offered 
to assist him in obtaining any relevant evidence.  These 
letters gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  There 
is no identified evidence that has not been accounted for 
and the veteran has been given the opportunity to submit 
written argument.  The VA notified the appellant of the 
information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

38 C.F.R. § 4.130, Diagnostic Code 9411 provides these 
ratings for PTSD:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

50%  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g. retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing effective 
work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss 
(such as forgetting names, directions, 
recent events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to interfere 
with occupational or social functioning 
or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 31 to 40 reflect some impairment in reality testing 
or communications (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), 
the Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 50 
percent for PTSD.  

The evidence of record demonstrates that the veteran's 
service-connected PTSD causes occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as nightmares, flashbacks, episodes of 
depression, insomnia, panic, anxiety, disturbances of mood 
and motivation, emotional outbursts, and difficulty 
establishing effective work and social relationships which 
more closely approximates the criteria for a 50 percent 
evaluation under Diagnostic Code 9411.    

The Board notes that the assignment of an evaluation shall 
be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  See 38 C.F.R. § 4.126 
(2002).  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2002).

The record shows that veteran sought psychiatric treatment 
in May 1998 for problems with sleeping and increased 
nightmares.  He was prescribed Ambien.  It was noted that 
there were no significant signs of depression.   

An October 1998 VA examination report indicates that the 
veteran had constricted affect, a low mood, and episodes 
of depression.  It was noted that the veteran had a hard 
time controlling his emotions and he had a low threshold 
for stress.  The diagnosis was PTSD, chronic, with 
features of depersonalization and anxiety disorder.  The 
examiner stated that it was highly advisable for the 
veteran to continue gainful employment because the 
employment obviously kept him occupied and helped him to 
gain self esteem.  The examination report indicates that 
his current GAF scare was 65 which is indicative of some 
mild symptoms or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.

VA mental health outpatient treatment records show that 
the veteran sought treatment for his PTSD in January 2000.  
The VA treatment records dated in January 2000 indicate 
that the veteran had signs of significant depression.  

A March 2000 VA examination report indicates that the 
veteran experienced intermittent panic attacks and anxiety 
attacks, episodes of depression, emotional outbursts, 
flashbacks, irritability, pressured speech when anxious, 
and comprised impulse control.  The examiner indicated 
that the veteran had a flat affect, depressed mood, and 
increased psychomotor activity.  The examiner noted that 
the veteran experienced some deterioration in his 
functional capacity.  His GAF score was 55 which is 
indicative of more moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

A May 2000 outpatient treatment record notes that the 
veteran's Axis I diagnosis included alcohol abuse and 
bipolar disorder.  The VA treatment records show that in 
May 2000, the veteran was started on Gabapentin and he 
agreed to therapy.  His GAF score was 48.  VA treatment 
records dated in November 2000 indicate that the veteran 
stopped taking his medication and he felt more depressed 
and anxious than usual.  A December 2000 VA treatment 
record notes that the veteran had moderate to severe 
depression.  He was still off his medication.  VA 
treatment records show that the veteran was started on 
medication again in December 2000 and the veteran reported 
that the medication helped with his sleeping.  His GAF 
score was 48.  

VA treatment records dated in January 2001 indicate that 
the veteran reported doing okay on his medications.  It 
was noted that the veteran was taking Trazodone, 
Citalopram, and Wellbutrin.  His affect was sad, anxious, 
and depressed.  The veteran had decreased energy.  His GAF 
score was 45.   

A March 9, 2001 VA mental health outpatient treatment 
record indicates that the veteran's diagnoses included 
PTSD; bipolar disorder, most recent episode depressed; 
panic disorder with agoraphobia, cannabis dependence, and 
alcohol dependence continuous.  It was noted that the 
veteran reported doing better in terms of his treatment 
plan and he felt better on his medications which included 
Trazadone, Citalopram, and Wellbutrin.  It was noted that 
the veteran was less irritable, less upset, and more 
functional.     

VA treatment records dated in June 2001 show that the 
veteran was doing better on his medication.  He had 
decreased depression.  The VA treatment records indicate 
that the veteran's PTSD symptoms were panic, anxiety, 
nightmares, flashbacks, depression, and insomnia.  

A September 2001 VA mental health treatment record shows 
that the veteran stopped his medications and his symptoms 
increased.  His GAF score was 39 and he was started on 
Depakote.  A February 2002 VA mental health treatment 
record notes that the veteran was doing better on his 
medication (Depakote).  It was noted that his insight and 
judgment were mildly impaired.  He still had panic attacks 
and decreased concentration.  However, his mood swings 
were more tolerable and the medication helped his bad 
dreams.   

A July 2002 VA treatment record notes that the veteran 
still had panic attacks, fear of crowds and insomnia.  
However, his depression improved, his mood swings were 
more stable, and his affect was brighter.  It was noted 
that his judgment and insight improved.  

An August 2002 VA examination report indicates that the 
veteran had pressured speech, flashbacks, anxiety, 
excitable affect, and compromised impulse control.  The 
examiner stated that the veteran had a low mood. His GAF 
score was 55 which is indicative of more moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.

The medical evidence of record shows that the veteran's 
symptoms improve when his is taking medication.  The VA 
treatment records show that when on medication, the 
veteran's mood swings were more stable, his depression was 
improved, he had less difficulty sleeping and his affect 
was brighter.  

The VA treatment records further show that the veteran's 
GAF scores most consistently ranged from 45 to 55.  On 
only two occasions, in 2001, were the veteran's GAF scores 
in the mid-30's; on one of these occasions, the veteran 
had stopped his medication.  From October 1998 to May 
2000, the veteran's GAF score ranged from 55 to 65.  From 
December 2000 to February 2002, the veteran's GAF score 
ranged from 40 to 49.  On VA examination in August 2002, 
the veteran's GAF score was 55.  GAF scores ranging from 
41 to 50 reflect serious symptoms or any serious 
impairment in social, occupational or school functioning.  
Scores ranging from 51 to 60 reflect more moderate 
symptoms or moderate difficulty in social, occupational, 
or school functioning.  The Board finds that the veteran's 
GAF scores as noted in the VA treatment records and 
examination reports support the finding that the veteran's 
PTSD causes occupational and social impairment with 
reduced reliability and productivity and difficulty 
establishing effective work and social relationships. 

The evidence of record shows that the veteran has 
difficulty in establishing effective work relationships 
due to the PTSD.  The record shows that the veteran was 
not currently employed.  However, the record shows that 
the veteran had worked 25 years as a welder.  The veteran 
indicated that he was laid off after the management 
changed in 1999.  A May 1998 VA treatment record indicates 
that the veteran reported that he stopped working because 
the new management would not left him sleep at work during 
lunch time.  A January 2000 VA treatment record indicates 
that the veteran reported that he was laid off because he 
was unable to tolerate new management.  The treatment 
records show that the veteran reported having problems 
with rage and angry outbursts at work.   

The record establishes that the veteran is able to 
establish effective social relationships.  The record 
shows that the veteran has been married since 1970 and he 
has two children.  An October 2002 VA treatment record 
notes that the veteran reported having a good relationship 
with his children.  However, there is evidence that the 
veteran has difficulty with social relationships.  There 
is medical evidence that the veteran isolates himself from 
others and he only had one friend who is a recluse like 
the veteran.  The veteran's GAF scores are also indicative 
of difficulty with social relationships.   

In summary, the Board finds that when all of the evidence 
that bears on occupational and social impairment is 
considered, the veteran's disability picture due to the 
PTSD more closely approximates the criteria for the 50 
percent rating under Diagnostic Code 9411.  

The Board finds that the criteria for a 70 percent rating 
have not been met.  There is no evidence of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect 
of personal appearance and hygiene; or an inability to 
establish and maintain effective relationships.  

The record shows that on May 2000, the veteran had 
suicidal tendencies.  However, the record further shows 
that the veteran denied suicidal ideation and homicidal 
ideation on all other visits to the mental health clinic 
and upon VA examinations. 

The medical evidence of record shows that the veteran 
experienced episodes of depression, not near continuous 
depression.  As discussed above, the VA treatment records 
indicate that the veteran's depression decreased when the 
veteran was on medication.  The medical evidence of record 
also indicates that the veteran experienced intermittent 
panic attacks, not near continuous panic.  The veteran's 
impulse control was described as compromised, not 
impaired.  There is no evidence that the veteran neglects 
his personal appearance.  A February 2002 VA treatment 
record indicates that the veteran had adequate hygiene.  A 
July 2002 VA treatment record notes that the veteran's 
hygiene was excellent.  The veteran is able to establish 
and maintain effective relationships, although he has 
difficulty.  As noted above, he has been married since 
1970. 

Thus, the preponderance of the evidence is against the 
assignment of a 70 percent evaluation for PTSD under 
Diagnostic Code 9411.  

The evidence of record does not demonstrate that the 
veteran's PTSD is manifested by total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time 
or place, or memory loss for names of close relatives, own 
occupation or own name.  The VA examination reports 
indicate that there was no evidence of delusional ideas, 
hallucinations, or a thought disorder.  There was no 
evidence of inappropriate behavior or persistent danger of 
hurting self or others.  The veteran was considered 
competent.  The veteran's PTSD does not cause total 
occupational and social impairment.  The evidence of 
record shows that the veteran lived with his spouse and 
two children.  

In summary, the Board finds that the preponderance of the 
evidence of record is against assignment of a disability 
evaluation in excess of 50 percent disability for the PTSD 
under Diagnostic Code 9411.  The claim for an increased 
rating for PTSD is denied.  


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

